Order                                                                         Michigan Supreme Court
                                                                                    Lansing, Michigan

  November 7, 2014                                                                   Robert P. Young, Jr.,
                                                                                                Chief Justice

  149219                                                                              Michael F. Cavanagh
                                                                                      Stephen J. Markman
                                                                                          Mary Beth Kelly
                                                                                           Brian K. Zahra
                                                                                   Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                       David F. Viviano,
            Plaintiff-Appellee,                                                                      Justices

  v                                                        SC: 149219
                                                           COA: 313602
                                                           Saginaw CC: 11-036498-FH
  JOHN ANDREW BEEMER,
           Defendant-Appellant.

  _____________________________________/

        On order of the Court, the application for leave to appeal the March 11, 2014
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.

         MARKMAN, J. (dissenting). I respectfully dissent and would reverse. Defendant
  struck another vehicle while intoxicated, and the occupant of the other vehicle suffered a
  fracture to his wrist. On this basis, defendant was convicted of “operating while
  intoxicated causing serious impairment of a body function of another person.” MCL
  257.625(5). The Michigan Vehicle Code provides that “ ‘[s]erious impairment of a body
  function’ includes” the “[l]oss of a limb or loss of use of a limb,” the “[l]oss of a foot,
  hand, finger, or thumb or loss of use of a foot, hand, finger, or thumb,” the “[l]oss or
  substantial impairment of a bodily function,” or a “skull fracture or other serious bone
  fracture.” MCL 257.58c(a), (b), (d), and (h). The same term appears, and has been
  defined, in the no-fault act. MCL 500.3135(5) (“ ‘[S]erious impairment of body
  function’ means an objectively manifested impairment of an important body function that
  affects the person’s general ability to lead his or her normal life.”).

         Although “serious impairment of a body function” has not been defined in the
  vehicle code in a manner exactly equivalent to the definition in the no-fault act, this Court
  should nonetheless seek to interpret that term with some degree of consistency in its
  separate contexts, at least to the point of making clear that the Legislature intended in
  both places to communicate that an impairment must be of a particularly serious
  character. Here, the victim missed a single day of work and was cleared to resume
                                                                                                                2

participating in ice hockey shortly after his cast was removed following three months of
intermittently wearing it. Moreover, medical testimony indicated that the victim retained
good strength, extension, and flexion in his fingers after the fracture and that the injury
was of the sort that heals well. I do not believe that the instant injury can reasonably be
characterized as involving the “serious impairment of a body function,” particularly in
light of interpretations that have been given to this term in the no-fault context. See, e.g.,
McCormick v Carrier, 487 Mich. 180 (2010), overruling Kreiner v Fischer, 471 Mich. 109
(2004). Defendant should be held to full account for his impaired driving and for the
injuries he caused, but in my judgment, his criminal conduct was not aggravated by the
infliction of a “serious impairment of a body function.”




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          November 7, 2014
       h1104
                                                                              Clerk